In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-2000

R ANDY M UCHA,
                                                  Plaintiff-Appellant,
                                  v.

V ILLAGE OF O AK B ROOK, a municipality, and
T HOMAS SHEAHAN, in his official and
individual capacity,
                                     Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 1:07-cv-05350—William T. Hart, Judge.



  A RGUED N OVEMBER 29, 2010—D ECIDED F EBRUARY 14, 2011




 Before B AUER, W OOD and SYKES, Circuit Judges.
  B AUER , Circuit Judge. Sergeant Randy Mucha was
arrested in 2006 for unlawfully requesting a criminal
background check. After the prosecutors dropped all
charges against him, Mucha filed a series of complaints
in both federal and state court. The only federal claim to
survive the defendants’ motions to dismiss was Mucha’s
2                                            No. 10-2000

false arrest claim. Upon the parties’ cross motions for
summary judgment, the district court entered judgment
in favor of the defendants. This appeal followed.
We affirm.


                  I. BACKGROUND
  In 2004, Acting Police Chief Steve Larson assigned
Sergeant Randy Mucha the task of conducting an
internal investigation into officer misconduct. His in-
vestigation revealed that squad cars frequently parked
outside the Gaiks’ home for long periods of time, causing
Mucha to wonder whether some police officers were
sitting idle on the job. Mucha’s suspicions were not
without merit, and at least one officer was disciplined
for improperly parking outside the Gaiks’ residence.
This was Mucha’s first encounter with the Gaiks.
  In January 2005, Officer Ben Kadolph reported receiving
a phone call from Frances Gaik on his home telephone
number even though he had never given Gaik his
contact information. Mucha became concerned that
police officers had provided the Gaiks with an internal
police list containing the names, addresses, and phone
numbers of all Oak Brook police. Adding to his general
distrust of the Gaiks, Mucha discovered that Frances
Gaik was one of the primary organizers of an advocacy
group named Citizens For a Better Government, or
CBG, which publically criticized the Oak Brook Police
Department.
  Toward the end of January, Mucha informed his superi-
ors that he was not investigating the Gaiks and that he
No. 10-2000                                               3

had never contacted them. Contrary to these representa-
tions, however, Mucha had created “lindalucinda,” a
false electronic identity, and sent Frances Gaik a series of
e-mails in order to infiltrate CBG meetings. These e-mails
quickly won Frances Gaik’s trust, and within days
Mucha had arranged for two agents to attend and
report back on a CBG meeting. Mucha then drafted a
rebuttal to CBG’s criticisms and posted his rebuttal on
the police union website. Three days later, Mucha
learned that Frances Gaik had complained of this
posting to his superiors.
  On February 1, 2005, Mucha used the Law Enforcement
Agencies Data System (“LEADS”) to run a criminal
background check on Frances Gaik. Only police officers
have access to LEADS, and their use of this system is
heavily regulated and restricted. One such restriction is
the prohibition against using LEADS for personal pur-
poses.
   While unaware that Mucha had run a criminal history
check, the Gaiks filed a civil rights lawsuit against the
Village of Oak Brook, Mucha, and the Village of Oak
Brook prosecutor. They alleged that Mucha attempted
to stifle Frances Gaik’s freedom of expression on
matters of public concern by spying on the Gaiks’ home
and sending surreptitious e-mails to Frances Gaik. Al-
though Mucha has since admitted to these allegations,
when the Gaiks deposed Mucha, he testified under
oath that he did not have any law enforcement bases
for interacting with Frances Gaik, that he did not in fact
investigate the Gaiks, and that he did not create the
fictional electronic account “lindalucinda.”
4                                                No. 10-2000

  Meanwhile, in March 2005, Acting Police Chief Larson
was replaced by Police Chief Thomas Sheahan. Since
all of the above events happened prior to Sheahan’s ap-
pointment, Sheahan could not have known of these
events unless he was informed of them by Mucha or
some other individual.
  More than a year later, in July 2006, the Gaiks subpoe-
naed the Illinois State Police and discovered that
Mucha had requested a criminal history report on
Frances Gaik. Approximately two weeks later, police
officers called Mucha and asked him whether he ran
a background check on Frances Gaik in February 2005.
Mucha replied, “I don’t recall,” which he later ad-
mitted was a lie. Given Mucha’s response to this ques-
tion, together with all other facts known to Sheahan on
August 16, 2006, Sheahan obtained a warrant and
arrested Mucha for unlawfully requesting a criminal
history check in violation of § 18(H) of the Uniform Con-
viction Information Act, 20 ILCS 2635/1.
  Prosecutors eventually dismissed all charges against
Mucha.1 Soon thereafter, Mucha filed multiple claims
in both state and federal court; the only federal claim
surviving the defendants’ motions to dismiss was his
§ 1983 false arrest claim. Upon the parties’ cross motions
for summary judgment, the district court granted judg-
ment in favor of the defendants on the false arrest
claim and dismissed Mucha’s state law claims without
prejudice. Mucha timely appealed.


1
  Only in rare circumstances not present here is prosecutorial
discretion subject to judicial scrutiny.
No. 10-2000                                             5

                   II. DISCUSSION
  We review the district court’s grant of summary judg-
ment in favor of the defendants de novo, construing
all facts and reasonable inferences in Mucha’s favor.
Summary judgment in favor of the defendants is
proper only if the pleadings, discovery materials, disclo-
sures, and affidavits demonstrate no genuine issue of
material fact such that the defendants are entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(c).
   Mucha makes two arguments on appeal, arguing
first that he was falsely arrested and second that the
defendants do not have qualified immunity. We disagree.


 A. Probable Cause to Arrest Mucha
  Mucha contends that he was falsely arrested and seeks
relief under 42 U.S.C. § 1983 (2010). To succeed on this
claim, Mucha must prove that Sheahan lacked probable
cause to arrest him. See Williams v. Rodriguez, 509 F.3d
392, 398-99 (7th Cir. 2007).
  As an initial matter, we affirm the district court’s
finding that Sheahan did not learn of the background
check on Frances Gaik until July 2006. While Mucha
testified that he could not recall when or whether he
told Sheahan about the background check, Sheahan
testified under oath that he did not learn of the back-
ground check until July 31, 2006. Because Mucha’s testi-
mony is inconclusive, it cannot by itself create a
genuine factual dispute. See Steinhauer v. DeGolier, 359
F.3d 481, 485 n.1 (7th Cir. 2004) (demonstrating that
6                                                No. 10-2000

inconclusive testimony cannot by itself create a
genuine factual dispute); Outlaw v. Newkirk, 259 F.3d
833, 837 (7th Cir. 2007) (stating that “a factual dispute
is ‘genuine’ for summary judgment purposes only when
there is ‘sufficient evidence favoring the nonmoving
party for a jury to return a verdict for that party’ ”)
(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249
(1986)). We therefore affirm the district court’s finding
that, viewing all facts in the record most favorable to
Mucha, it is proper to assume that Sheahan did not learn
of the background check until July 31, 2006.
  We now turn to whether Sheahan possessed probable
cause in August 2006 to arrest Mucha for unlawfully
requesting a criminal background check. Probable cause
exists if “at the time of the arrest, the facts and circum-
stances within the officer’s knowledge are sufficient to
warrant a prudent person, or one of reasonable caution,
in believing, in the circumstances shown, that the
suspect has committed, is committing, or is about to
commit an offense.” Gonzalez v. City of Elgin, 578 F.3d
526, 537 (7th Cir. 2009) (citing Michigan v. DeFillippo, 443
U.S. 31, 37 (1979)). Probable cause requires only that a
probability or substantial chance of criminal activity
exists; it does not require the existence of criminal activity
to be more likely true than not true. See Purvis v. Oest,
614 F.3d 713, 722-23 (7th Cir. 2010); Mannoia v. Farrow,
476 F.3d 453, 457 (7th Cir. 2007). In evaluating probable
cause, we look only to the information known to the
officer at the time of arrest, and we view the circum-
stances of the arrest from the perspective of a reasonable
person in the position of the officer. Gonzalez, 578 F.3d
No. 10-2000                                              7

at 537. Thus, the jury should determine the existence of
probable cause only if “there is room for a difference
of opinion concerning the facts or the reasonable infer-
ences to be drawn from them.” Id. (citing Sornberger v.
City of Knoxville, 434 F.3d 1006, 1013-14 (7th Cir. 2006)).
  Sheahan learned the following information in
March 2005: (1) Mucha was conducting an internal in-
vestigation into police misconduct; (2) Mucha discov-
ered that squad cars were frequently parked outside
the Gaiks’ home; (3) an officer was disciplined for im-
properly parking outside the Gaiks’ home; and
(4) Mucha was concerned that police officers may
have provided the Gaiks with an internal police list that
contained the names, addresses, and phone numbers of
Oak Brook police officers. However, by August 16, 2006
(the date of Mucha’s arrest), Sheahan had discovered the
following additional information through the Gaiks’
civil lawsuit, newspaper articles, and other means:
(1) Mucha did not approve of CBG, the group
organized primarily by Frances Gaik; (2) Mucha spied
on the Gaiks, infiltrated CBG meetings, and created a
false e-mail account through which he contacted
Frances Gaik; (3) Mucha ran Google searches on Frances
Gaik for purposes unrelated to any police investigation;
(4) although Mucha had previously testified under
oath that he did not run a criminal background check
on Frances Gaik, the Illinois State Police records
indicated that Mucha did in fact run the background
check; (5) at no time was Frances Gaik a witness in
any police investigation or the focus of any police inves-
tigation; and (6) when asked for a second time whether
8                                             No. 10-2000

he had run a criminal history check on Frances Gaik,
Mucha responded “I don’t recall,” a response that Mucha
now admits was a lie. Even if we assume that Mucha
secretly held a legitimate reason to run the criminal
background check—as he now asserts he did—Sheahan
was not armed with knowledge of Mucha’s innocent
motive at the time of Mucha’s arrest. Given everything
that Sheahan knew in August 2006, we find that he had
probable cause to arrest Mucha because a reasonable
person could believe, under these circumstances, that
there was a substantial probability that Mucha had unlaw-
fully requested a criminal background check. This is
true even if Sheahan was maliciously motivated; an offi-
cer’s motivations are not relevant to the probable cause
determination. See Devenpeck v. Alford, 543 U.S. 146, 153
(2004). We affirm the district court’s judgment.


    B. Qualified Immunity
  Mucha also argues that the defendants cannot succeed
on the affirmative defense of qualified immunity because,
when procuring Mucha’s arrest warrant, Sheahan know-
ingly, intentionally, or with a reckless disregard for the
truth made false statements that were necessary to the
judge’s probable cause determination. We need not reach
this issue, however, because the existence of probable
cause protects the defendants from liability, and the
defendants therefore do not require the additional pro-
tection of qualified immunity. See Whitlock v. Brown,
596 F.3d 406, 410 (7th Cir. 2010) (stating that probable
cause is “an absolute defense to any claim under
Section 1983 against police officers for wrongful arrest”)
No. 10-2000                                              9

(quoting Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th
Cir. 2006)).


 C. State Law Claims
  We affirm the district court’s dismissal of Mucha’s state
law claims because Mucha has no viable federal claim
and neither party contends that we should retain juris-
diction over state law issues.


                   III. CONCLUSION
 We A FFIRM summary judgment in favor of the defen-
dants.




                          2-14-11